623 A.2d 452 (1993)
STATE
v.
John KOLISCZ.
No. 92-420-C.A.
Supreme Court of Rhode Island.
April 19, 1993.
Jeffery Pine, Atty. Gen., Andrew Berg, Sp. Asst. Atty. Gen., Annie Goldberg, Asst. Atty. Gen., for plaintiff.
Richard Casparian, Public Defender, Janice Weisfeld, Paula Rosin, Asst. Public Defenders, for defendant.

OPINION
PER CURIAM.
This matter was before the Supreme Court pursuant to an order issued directing the state and the defendant, John Koliscz, to appear and show cause why the issues raised in this appeal should not be summarily decided. In this case the defendant had appealed from a Superior Court judgment finding he had violated the terms of his probation.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, this court concludes that cause has not been shown. The court is of the opinion that the hearing in this matter involved a clear violation of our holding in State v. DeRoche, 120 R.I. 523, 389 A.2d 1229 (1978). The trial justice's admission of a hearsay statement of a wife who was never produced to give testimony, in the absence of a specific finding of good cause for not allowing confrontation, constituted reversible error. As we said in DeRoche, "[b]efore admitting hearsay, particularly on issues which are central to the determination of the commission of the violation, the trial justice must determine *453-455 whether there is good cause for denying confrontation and/or cross-examination." Id. at 533, 389 A.2d at 1234.
For these reasons the defendant's appeal is sustained, the judgment appealed from is vacated and the papers of the case are remanded to the Superior Court for a new hearing.